OPINION
By THE COURT.
This is an appeal on questions of law and fact from a judgment of the Common Pleas Court dismissing the amended petition of plaintiff, quieting the title of defendants to certain premises described in the amended petition as against the plaintiff and dissolving a restraining order theretofore issued.
The cause is presented in this court on a stipulation of the parties that the record shall consist of the evidence adduced and submitted in the Common Pleas Court.
An examination of the briefs discloses that the issues of law presented and determined in the trial court are identical with those briefed here and the facts are the same. In the transcript of docket and journal entries we find a memorandum *503opinion of Judge Goldsberry who heard and determined the cause in Common Pleas Court. The facts in this case are extended and a mere recitation of them would require the use of much space and would serve no good purpose. We have carefully considered the questions presented in the light of the facts developed and have reached the same conclusion as the trial judge and support his reasoning as to all questions presented. If no other issue could be resolved against the appellant, that of laches alone would be sufficient and would require that the relief sought in the amended petition be denied him. With full knowledge of all the facts upon which he relied in the trial court and now relies here, no reasonable explanation is forthcoming for the delay in asserting his rights and it is sufficient to require that a court of equity deny him the relief prayed.
Judgment accordingly.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.